DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 6, 9, 11, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muller (‘621).  The reference to Muller teaches structure as claimed including an assembly, in particular for an airplane, comprising a seat back (1),  a main tray table (4) mounted on the seat back by means of a tray table structure, the main tray table being movable between a stored position, in which the tray table is positioned against a rear face of the seat back, and a deployed position, characterized in that the assembly further comprises an auxiliary tray table (5) mounted on the tray table structure by means of at least one auxiliary arm (7), the auxiliary tray table  being movable between a raised position and a deployed position, in which the auxiliary tray table is vertically superimposed with respect to the main tray table (at least figs 5, 6), the auxiliary .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller(‘621) as applied to claims.  The reference to Muller teaches structure substantially as claimed as discussed above including an auxiliary arm.  The use of coil springs to provide a rotational assist is well known.  To provide such in the same known purpose would have been obvious and well within the level of ordinary skill in the art and a reasonably predictable result.

Claims 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller as applied to claims above, and further in view of Jovanovic. The patent to Muller teaches structure substantially as claimed as discussed above including locking structure for the auxiliary arm the only difference being that the lock does not include a pin and groove arrangement.  However, the patent to Jovanovic teaches the use of providing pin and groove structure to provide a locking structure against movement to be old.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Muller to include a pin and groove structure as a lock, as taught by Jovanovic since such are conventional alternative structures used in the same intended purpose and environment and would have been a reasonably predictable result, thereby providing structure as claimed.  The use of cam structures to provide a bias of movement is well known.  To use such would have been obvious and well within the level of ordinary skill in the art and a reasonably predictable result.
10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller as applied to claims above, and further in view of Salzar et al. The patent to Muller teaches structure substantially as claimed as discussed above including an auxiliary tray the only difference being that the tray does not include a mirror structure.  However, the patent to Salzar et al teaches the use of providing a mirror structure for a table to be old.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Muller to include a mirror structure, as taught by Salzar et al since such are conventional alternative structures used in the same intended purpose and environment and would have been a reasonably predictable result, thereby providing structure as claimed.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited teach structure similar to applicant’s including folding tray seat structure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE V CHEN whose telephone number is (571)272-6865. The examiner can normally be reached m-f, m-w 5:30-3:00, th5:30-2:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571 270 3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE V CHEN/Primary Examiner, Art Unit 3637